
	
		II
		110th CONGRESS
		1st Session
		S. 762
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2007
			Mr. Grassley (for
			 himself, Mr. McCain, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To include dehydroepiandrosterone as an anabolic
		  steroid.
	
	
		1.Inclusion of
			 dehydroepiandrosteroneSection
			 102(41)(A) of the Controlled Substances
			 Act (21 U.S.C. 802(41)(A)) is amended—
			(1)in the matter
			 preceding clause (i), by striking corticosteroids, and
			 dehydroepiandrosterone and inserting and
			 corticosteroids;
			(2)by redesignating
			 clauses (x) through (xlx) as clauses (xi) through (xlxi), respectively;
			 and
			(3)by inserting
			 after clause (ix) the following:
				
					(x)dehydroepiandrosterone
				(androst-5-en-3β-ol-17-one);
					.
			
